Citation Nr: 1634182	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a disability rating in excess of 10 percent for tinnitus was denied in an August 2014 Board decision.  The Veteran appealed this decision, and in May 2015 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand (joint motion), vacating and remanding the portion of the August 2014 decision pertaining to extraschedular consideration of the increased rating claim for tinnitus.  In September 2015, the Board referred the claim for extraschedular consideration to the Director, Compensation Service, in accordance with the joint motion.  In January 2016, the Director, Compensation Service issued an administrative decision that denied an extraschedular rating.  The issue was then readjudicated in a March 2016 supplemental statement of the case, and it is now back before the Board.


FINDING OF FACT

The collective impact of the Veteran's bilateral hearing loss and tinnitus have resulted in extra-schedular symptoms such as anxiety, frustration, embarrassment, self-consciousness, unsound sleep, and dizzy spells; however, these symptoms have not created an exceptional disability picture as could be indicated by frequent hospitalization or marked interference with employment.

CONCLUSION OF LAW

The criteria for an extraschedular rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2008, July 2011, and February 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule is found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted.  38 C.F.R. § 3.321(b)(1). 

In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step, or element, inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps). 

Pursuant to Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

Where the Board finds that an extraschedular rating may be warranted based on the above factors, the Board cannot grant it in the first instance.  Rather it must remand the claim to the AOJ for referral to the Director, Compensation Service (Director). See Thun and Anderson, supra.  The Board did so in its September 2015 decision. In a January 2016 administrative decision, the Director denied entitlement to an extraschedular rating, and the AOJ continued this denial in supplemental statement of the case (SSOC) issued in March 2016.  The Board notes that it must conduct its own de novo review of the issue.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  However, for the reasons that follow, the Board finds that an extraschedular rating is not warranted.

A review of the record shows that the Veteran is service-connected for bilateral hearing loss (rated 10 percent disabling), bilateral tinnitus (rated 10 percent disabling), and residual wart treatment, 3rd and 4th fingers right hand (rated as noncompensable).  Additionally, and as noted in the joint motion effectuated by the May 2015 Court order, the evidence of record and the Veteran have indicated that there may be a collective impact of these disabilities that exceeds their schedular evaluations.  More specifically, there is indication that the bilateral hearing loss and tinnitus combine to produce extra-schedular effects pertaining to hearing loss.  There is no indication that the residuals of wart treatment, 3rd and 4th fingers right hand join in combination with the other two disabilities to produce further hearing loss, additional interference with employment, or frequent periods of hospitalization.

A review of the record shows that the Veteran underwent VA audiological evaluations in December 2008, July 2011, and January 2015.  The associated examination reports not only demonstrate the objective testing results, which measure hearing acuity and speech recognition, but also describe the functional effects caused by the hearing disabilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To this end, the examination reports show that the examining clinicians found that the Veteran's bilateral hearing loss and tinnitus either did not affect his usual occupation or daily activities or that they affected those factors generally by making it difficult for the Veteran to distinguish speech sounds, especially in noisy environments.  Significantly, however, the examiners did not indicate that the Veteran's hearing loss disability affected him in any way other than what is typical with a hearing loss disability, elaborate on any particular ways that the Veteran's hearing disabilities affected his occupation.  The examination reports also indicated that the Veteran's tinnitus causes ringing in his hears and has the functional effects as noted above.

That the Veteran experiences difficulty hearing is supplemented and supported by the lay evidence of record, in particular a number of November 2011 lay statements from the Veteran, his co-workers, and his son.  These statements provide real-world examples of how the Veteran's hearing disabilities affect his occupation and personal life.  It was noted that people often have to repeat themselves or speak in an increased volume when talking to the Veteran.  The Veteran has trouble hearing others in noisy environments such as a restaurant.  The Veteran can sometimes not hear people from short or long distances.  The Veteran misses phone calls because he cannot hear his phone ring and that when he does answer the phone he struggles to hear the person on the other end of the line.  The Veteran cannot hear when his doorbell rings at home.  When he is driving and switching lanes, he will not turn off his blinker because he cannot hear that it is still on.  

The November 2011 lay statements also showed that the Veteran's hearing problems affect the quality of his communication with other people both at work and in social environments.  At work, he sometimes cannot hear his students or other school staff.  He has had to adjust how he communicates with others, at times avoiding certain situations out of embarrassment.  One adjustment he has had to make is that when assisting students with college admission and financial aid applications, he now requires them to write down their personal information rather than transcribing it himself from their conversations.  It was indicated that the latter method was previously used but his hearing problems led to errors on the application forms and missed deadlines.  The hearing problems have also caused the Veteran to avoid working in large groups.  He is self-conscious about his hearing disabilities and avoids social functions.  His hearing problems cause anxiety, frustration, headaches, and dizzy spells.  Some days the anxiety and headaches are unbearable.  He has had to take days off from work due to the headaches and dizzy spells.  During the February 2015 VA examination the Veteran reported that his tinnitus also prevents him from sleeping well.

To the extent that these collective effects pertain to examples of the Veteran's diminished hearing acuity and speech recognition, the Board finds that they are adequately considered by the schedular rating criteria.  The schedular rating criteria for bilateral hearing loss specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which was demonstrated in the Veteran's left ear during the January 2015 VA examination and as measured by both audiological testing and speech recognition testing.  The majority of the Veteran's, his co-workers, and his family's reported symptoms and effects relate to this diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria.

Moreover, in regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85, 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999), which are instructive in this case.  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning that veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  These findings were considered in construction of the rating schedule.  Thus, the Board finds that functional impairment due to hearing loss is considered in the schedular criteria.  Moreover, the Veteran's tinnitus has been noted by examination, as well as the Veteran himself, to be "constant" or "persistent" and thus its combined effects with his bilateral hearing loss disability are presumed to have presented themselves during the audiological examinations.  Accordingly, the Board finds that the Veteran's difficulty in distinguishing speech, telephones, doorbells, and car blinkers have all been considered in his schedular evaluations of tinnitus and bilateral hearing loss.

With regard to the symptoms of anxiety, frustration, self-consciousness, embarrassment, unsound sleep, and dizzy spells, the Board finds that they are not considered in the schedular criteria and therefore are considered extra-schedular symptoms.  (The Board notes that there is no objective evidence that these symptoms are associated with the Veteran's hearing loss or tinnitus; however, for the limited purpose of this analysis, the Board will consider them to be associated.)  Thus, they meet the first element of Thun.  The evidence does not show, however, that there is other indicia of an exceptional disability picture.  There is no evidence that the Veteran's bilateral hearing loss and tinnitus have resulted in frequent hospitalization.  There is evidence that they have caused him to avoid certain situations and that he has had to take days off from work due to his headaches and dizzy spells.  There are also general statements about how they have caused diminished performance at work; however, the Board notes that the Veteran remains employed and it has not been shown that he has lost income or lost any hypothetical employment advancement opportunities.  Accordingly, these problems do not rise to the level of marked interference with employment.  As such, the Board finds that the extra-schedular symptoms associated with the combined effects of the Veteran's bilateral hearing loss and tinnitus do not create an exceptional disability picture.  Thus, the second element of Thun, is not met.

For these reasons, the Board finds that the schedular rating criteria is adequate to evaluate the Veteran's overall disability picture, to include the combined effects of his bilateral hearing loss and tinnitus.  The elements of Thun, supra, have not been met.  Accordingly, the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An extraschedular rating for tinnitus is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


